Citation Nr: 0126741	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  00-03 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an apportionment of the veteran's pension 
benefits, for an amount in excess of  $120.00, to the 
appellant, on behalf of the veteran's dependent child.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from June 1967 to 
November 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1999 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which determined that the appellant could 
receive an apportionment of $120.00 per month from the 
veteran's pension benefits for the support of his minor 
child.

The Board notes that during a hearing held before the 
undersigned, the appellant indicated that the veteran was 
receiving Social Security payments.  As the veteran is 
receiving pension benefits, in order to avoid overpayment (or 
any additional overpayments), the RO should ask that the 
veteran provide information as to any additional income that 
he may be receiving.  


FINDINGS OF FACT

1.  A child was born to the veteran and the appellant in 
November 1985.

2.  The child is in the appellant's custody.

3. The veteran has agreed to allow apportionment of his VA 
pension benefits in the amount of $120 per month, to the 
appellant, on behalf of his child.

4. The veteran reasonably discharges his responsibility for 
the support of the child through the apportionment of $120, 
additional funds spent by the veteran for the benefit of the 
child, as well as cash provided to the child.

5.  Apportionment of any additional amount would cause 
hardship to the veteran.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's pension 
benefits, for an amount in excess of $120.00, to the 
appellant, on behalf of the veteran's dependent child, have 
not been met.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 
3.450, 3.451 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001)).  The new law applies to 
all claims filed on or after the date of the law's enactment, 
as well as to claims filed before the date of the law's 
enactment, and not yet finally adjudicated as of that date.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Except as otherwise provided, the implementing regulations 
are also effective from November 2000.

The Board finds that the requirements of the new law have 
essentially been satisfied.  The Board notes that the RO has 
advised the appellant and the veteran, by means of letters 
dated in May 2001, of the enactment of this law, and the 
evidence that was considered in this case.  In addition, a 
statement of the case, issued in January 2000, advised the 
parties of the pertinent laws and regulations, and, hence, 
they were given notice of the information and evidence 
necessary to substantiate their claim.  Furthermore, there is 
no indication that there is any outstanding evidence which is 
pertinent to the matter at hand and which may change the 
outcome of this case.  As the requirements of the new law 
have been satisfied, the claim is ready to be considered on 
the merits.   

In July 1999, the appellant filed a claim for apportionment 
of the veteran's VA pension benefits for the support of the 
veteran's daughter (born in November 1985), who had just 
begun residing with the appellant.  She reported at that time 
that the veteran was not contributing to the support of the 
child.  

 In a statement dated in August 1999, the veteran  reported 
that there was an agreement between him and the appellant to 
the effect that only $120.00 was to be paid to the custodial 
parent for the support of the minor child.  Along with his 
statement, he submitted a handwritten letter, dated in July 
1999, purportedly signed by both the appellant and the 
veteran, indicating that due to the veteran's limited income, 
both parties agreed that he would not be making any child 
support payments, but that at a later date, when his income 
increased due to loss of sight, he would pay $120.00 (the 
same amount that the appellant was paying) per month.  The 
veteran stated that this agreement had been accepted by the 
county's domestic relations section. 

In August 1999 the veteran signed an Improved Pension 
Eligibility Verification Report, in which he stated that he 
contributed $2,724 during the past year to the child's 
support.  

Subsequently, by means of a decision dated in October 1999, 
the RO determined that apportionment of $120.00 of the 
veteran's pension benefits was warranted.  The veteran has 
not disagreed with this amount.  The appellant has appealed 
this determination, requesting apportionment of a larger 
amount.  

The law provides for an apportionment of a veteran's pension 
benefits on behalf of his or her children if the children are 
not in his/her custody.  38 U.S.C.A. § 5307 (West 1991).  
Under VA regulations, all or any part of a veteran's pension 
or compensation may be apportioned if his/her children are 
not residing with him/her  and he/she is not reasonably 
discharging his/her responsibility for the children's 
support.  38 C.F.R. § 3.450(a) (2001).

VA regulations provide additionally that where hardship is 
shown to exist, a special apportionment of pension may be 
made between the veteran and his/her dependents on the basis 
of the facts in the individual case as long as doing so does 
not cause undue hardship to the veteran or the other persons 
in interest.  38 C.F.R. § 3.451 (2001).  In determining the 
basis for a special apportionment, consideration will be 
given to such factors as the amount of VA benefits payable, 
other resources and income of the veteran and those 
dependents on whose behalf apportionment is claimed, and 
special needs of the veteran, his or her dependents, and the 
apportionment claimants.  Id.  The amount apportioned should 
generally be consistent with the total number of dependents 
involved.  Id.  Ordinarily, apportionment of more than 50 
percent of the veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  Id.  

The evidence of record indicates that in July 1999, the 
appellant reported that her monthly income consisted of 
workman's compensation payments and payments from her sons, 
for a total of $1652.00.  She reported monthly expenses which 
totaled slightly under $1600.00.  She also indicated that at 
some point in the future, she would have to begin paying 
$220.00 per month to her attorney.  In August 1999, she 
submitted another itemized expense statement (the statement 
is dated in September 1999).  Her monthly expenses were in 
the approximate amount of $1800.00.  She also reported 
numerous nonrecurring expenses (automobile repair, school 
supplies, etc.), which totaled approximately $680.00.  She 
again indicated that she would begin paying $220.00 per month 
to her attorney at some time in the future.  She did not 
report any change in her income from July 1999.  

In November 1999, the appellant submitted numerous 
bills/receipts pertaining to expenses for personal items for 
the minor child.  These expenses were approximately $1156.00.  

During a hearing before the undersigned, held in June 2001, 
the appellant reported a change in her income and her 
expenses.  She stated that she was working 40 hours per week, 
earning $12.00 per hour.  She also received $304.00 per month 
from Social Security for her (and the veteran's) minor child.  
She reported additional medical expenses of approximately 
$40.00 per month.  Her rent had also increased by $39.00 per 
month.  Thus, it appears that, as of June 2001, her monthly 
gross income was approximately $2,000.00, and that her 
monthly expenses were approximately $1,900.00.  Also at the 
hearing, she submitted documents indicating that there was a 
total charge of $722.40 for dental services rendered to the 
minor child in December 1999 and January 2000.  It appears 
that the appellant paid this debt in part; in April 2001, 
judgment was entered against her for the unpaid portions of 
this debt in the amount of $581.50.  In response to 
questioning, the appellant conceded that the veteran gave 
their child money, but she was unable to estimate how much.  

The appellant requests apportionment of an amount higher than 
the amount currently being apportioned, which is $120.00.  
She argues that it is only fair that any additional VA 
benefit that the veteran receives on account of his daughter 
is  given for her support.  She has also requested that the 
veteran reimburse her for 1/2 of the medical expenses as well 
as the personal items bought for their dependent daughter.  
In support of this, she submitted a final order from a 
Pennsylvania Court, dated in March 1997, which indicates that 
the dependent's unreimbursed dental and medical expenses were 
to be shared equally by the appellant and the veteran.  

The veteran has submitted an eligibility verification report, 
dated in August 1999, which indicates that his expenses for 
the next 12 months were expected to be $7440.00.  He 
indicated that he had no income and reported a $0 net worth.  
He did not provide an itemized monthly expense report.   

As mentioned above, the veteran does not disagree with 
apportionment of $120.00 for the support of his minor child.  
However, he does not believe a higher amount should be 
apportioned.  On a VA Form 9, dated in February 2001, he 
states that he is barely able to live with rent, electricity, 
cable, car insurance, telephone, and his $325.54 car payment.  
He also states that he had spent over $1000.00 on his 
dependent child in less than 1 year, and that he also gave 
her cash when she needed money.   

Having considered the evidence and the applicable laws and 
regulations, the Board finds that entitlement to 
apportionment of the veteran's pension benefit in an amount 
in excess of $120.00 is not warranted.  At the outset, the 
Board agrees with the appellant in that any benefits to which 
the veteran is entitled on account of his dependent child 
should be for the benefit of the child.  It appears, however, 
that this is being accomplished.  The Board notes that in 
February 2001, the veteran reported that he had spent over 
$1000.00 on his daughter in less than one year, and that he 
also gave his daughter cash.  There is no evidence of record 
which contradicts this statement.  In fact, it is noted that 
during a June 2001 hearing before the undersigned, the 
appellant confirmed that the veteran gave the minor child 
additional money; although, she reportedly did not know 
exactly how much.  Given that $120.00 is already being 
apportioned for the benefit of the child, and that the 
veteran spends additional money for the child (over $1,000.00 
in less than one year) and provides cash to the child, and 
given his limited income, the Board finds that he is 
reasonably discharging his responsibility for his child's 
support.  Therefore, entitlement to apportionment of a higher 
amount  under 38 C.F.R. § 3.450(a) is not warranted.  

The Board also finds that entitlement to apportionment of a 
higher amount is not warranted under 38 C.F.R. § 3.451.  
While the appellant shown hardship, it is also shown that 
apportionment of a higher amount would result in hardship to 
the veteran.  The Board notes that the veteran has indicated 
that he is "barely able" to meet his expenses.  While he 
has failed to provide an itemized monthly expense report, he 
has indicated that his total expenses are equal to his 
income.  His  assertion of financial hardship is 
understandable given that he reportedly receives no income 
other than VA pension benefits.  The Board acknowledges the 
appellant's report that the veteran has begun receiving 
Social Security benefits.  The Board finds, however, that the 
veteran's receipt of Social Security benefits would not 
change the outcome of the Board's decision.  In the event 
that Social Security benefits are received, the veteran's 
pension benefits would be accordingly reduced.  Thus, 
entitlement to a higher apportioned amount would not be 
established as there would not be an increase in the 
veteran's income.  In addition, the veteran himself has 
agreed to the $120.00 apportionment.  Thus, it is unnecessary 
to remand to determine whether there may be a reduction in VA 
pension benefits, and possibly, a reduction in the 
apportioned amount.  While the appellant's predicament is 
quite unfortunate, apportionment of an amount in excess of 
$120.00 is not warranted as the veteran is reasonably 
discharging his duties (given his limited income), and since 
he has indicated that there would be hardship.  The Board 
must state, however, that should the circumstances of this 
case change such that the veteran is no longer reasonably 
discharging his responsibility for his child's support, or 
his financial situation changes, both parties are free to 
reopen this matter.


ORDER

Entitlement to an apportionment of the veteran's pension 
benefits, for an amount in excess of $120.00, to the 
appellant, on behalf of the veteran's dependent child, is 
denied.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 

